DETAILED ACTION
	This Office action is responsive to communication received 02/12/2021 – application papers received; 05/17/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application claims benefit of 62/975,631 02/12/2020 and is a CIP of 17/105,459  11/25/2020 which is a CIP of 16/789,261 02/12/2020 PAT 10953294 which is a CON of 16/215,474 12/10/2018 PAT 10596427 which claims benefit of 62/596,677 12/08/2017 and said 17/105,459 11/25/2020 is a CIP of PCT/US2020/043483 07/24/2020 which claims benefit of 62/878,263 07/24/2019 and said 17/105,459 11/25/2020 claims benefit of 62/940,799  11/26/2019 and claims benefit of 62/976,229 02/13/2020 and claims benefit of 63/015,398 04/24/2020 and is a CIP of PCT/US2020/047702 08/24/2020 which claims benefit of 62/891,158 08/23/2019. 
Drawings
The drawings were received on 02/12/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Galloway (USPN 6,575,845).
As to claim 8, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the sole rear extension comprises a first component perimeter edge extending along the crown return portion, the sole 
As to claim 9, the first component (i.e., major body 50) is formed from a stainless steel (i.e., col. 6, lines 18-30), and the second component (i.e., minor body 60) is formed from a filled thermoplastic or fiber-reinforced composite (col. 7, lines 11-29).
As to claim 12, the shelf comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of any one of North (USPN 7,959,522), Imamoto (USPN 7,455,600) or Stites (US PUBS 2013/0337938). 
As to claim 1, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the first component comprises a first component mass, the first component mass comprising 80 percent to 95 percent of a total mass of the golf club head; and wherein the second component comprises a second component mass, the second component mass comprising 3 percent to 15 percent of the total mass of the golf club head (i.e., col. 9, line 65 through col. 10, line 10; as an example, for a total club head mass of 250 grams, the first component or major body 50 may weigh 200 grams, which is 80% of the total club head mass, while the second component or minor body 60 
Galloway does not explicitly disclose wherein the sole return portion and the sole rear extension of the first component form a T-shaped profile.  Note, Galloway is concerned with providing weight to the sole and sole extension portions for reasons related to lowering relocating the center of gravity of the club head (i.e., col. 8, lines 30-48; col. 10, lines 19-45; Figs. 9, 10 and 10A).  Here, any one of the teaching references to North, Imamoto or Stites shows it to be old in the art to fashion a similarly-styled wood-type golf club head that includes a first and second component in a way that forms the sole return portion and sole rear extension portion to collectively resemble a T-shape.  See Fig. 5 in North along with col. 1, lines 21-39, which discusses club head shape as it relates to the location of the center of gravity . See Fig. 5 in Imamoto along with col. 2, lines 15-18; col. 6, lines 20-32; and col. 7, lines 10-20, which detail the amount of freedom or latitude provided to the club head designer in desirably locating the center of gravity using the club head shape.  See Figs. 2A-3C . 4 and 5 along with paragraphs [0054], [0097] and [0098] in Stites, wherein the club head shape offers a streamlined design combined with weighting features to locate the position of the center of gravity.  In view of any one of the teachings in North, Imamoto or Stites, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have configured the first component (50) of the club head in Galloway with a shape that conforms to a more recognizable T-shape in order to enhance the overall design of the club head, whereby the materials and weighting elements allocated within the configuration of the combination of a sole return and sole extension to form a T-shape would have helped to improve the overall club head performance by locating the center of gravity lower and more rearwardly as a result of the profile of the first component. 
As to claim 2, the first component (i.e., major body 50) in Galloway is formed from a stainless steel (i.e., col. 6, lines 18-30), and the second component (i.e., minor body 60) is formed from a filled thermoplastic or fiber-reinforced composite (col. 7, lines 11-29).
As to claim 3, the sole rear extension in Galloway comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; wherein the first component (50) comprises a lip recessed from an outer surface (i.e., ledge section 80) of the first component (50) and extending along the first component perimeter edge; and wherein the second component (60) is configured to be secured to the first component at the lip.  See Figs. 8, 8A and 8B.
As to claim 5, the shelf in Galloway comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view. 
As to claim 7, the golf club head in Galloway comprises a volume less than 300 cubic centimeters.  See claim 9 in Galloway. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of any one of North (USPN 7,959,522), Imamoto (USPN 7,455,600) or Stites (US PUBS 2013/0337938) and also in view of Erickson (US PUBS 2009/0069115).  
As to claim 4, Galloway, as modified by any one of North, Imamoto or Stites, does not explicitly disclose wherein the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  In Erickson, a wood-type club head, similarly-styled to Galloway, is disclosed as having a club head length (L) of at least 3.5 inches (i.e., see paragraph [0102] and Fig. 10).  Erickson further discloses a dimension for the return portion of the club head as varying between 0.2 inch and 2.25 inches (i.e., see paragraph [0074]).  If one considers that the return section includes a return portion on both the crown and the sole, then subtracting the length of can be one of many disclosed lengths, but does not disclose any criticality associated with the dimension of the sole rear extension.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. In view of the publication to Erickson and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by sizing the sole rear extension in a convenient manner such that the overall dimensions of club head are consistent with dimensions typically associated with wood-type club heads.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of any one of North (USPN 7,959,522), Imamoto (USPN 7,455,600) or Stites (US PUBS 2013/0337938) and also in view of Haralason (US PUBS 2006/0058112). 
As to claim 6, although Galloway, as modified by any one of North, Imamoto or Stites, shows rear and heel weighting members, Galloway does not show wherein the sole rear extension comprises a weight port proximate the skirt; wherein the weight port is configured to receive a removable weight; and wherein the removeable weight comprises a weight mass ranging from 10 grams to 25 grams. Haralason shows it to be old in the art to include a weight port in the sole adjacent the skirt section and to introduce a removable weight (28, 228, 338) within a weight port, with the weight ranging from 4.0 to 40 grams (i.e., see paragraph [0094]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Erickson (US PUBS 2009/0069115).  
As to claim 10, Galloway does not explicitly disclose wherein the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  In Erickson, a wood-type club head, similarly-styled to Galloway, is disclosed as having a club head length (L) of at least 3.5 inches (i.e., see paragraph [0102] and Fig. 10).  Erickson further discloses a dimension for the return portion of the club head as varying between 0.2 inch and 2.25 inches (i.e., see paragraph [0074]).  If one considers that the return section includes a return portion on both the crown and the sole, then subtracting the length of the return portion from the overall length of the club head in the front-to-back direction would yield the length of the sole rear extension.  In this case, the dimensions provided by Erickson for the club head length (L) and the return portion are fully capable of delivering a club head in which the sole rear extension comprises a length ranging from 1.5 inches to 3.5 inches.  Note, the applicant has merely disclosed that the sole rear can be one of many disclosed lengths, but does not disclose any criticality associated with the dimension of the sole rear extension.  Where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. In view of the publication to Erickson and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by sizing the sole rear extension in a convenient manner such that the overall dimensions of club head are consistent with dimensions typically associated with wood-type club heads.  

Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Breier (US PUBS 2017/0072278). 
As to claim 11, while Galloway appears to show that the shelf identified in this action as element (79) forms a portion of the skirt (i.e., the shelf 79 is part of the portion of the club head between the crown and the sole), Galloway does not explicitly disclose that the shelf of the first component forms…a portion of the crown.  In Breier, Figs. 27A, 27B, 28A and 28B appear to show a rear shelf portion that helps to support a second component (184) at a rearmost portion of the club head.  Though a fully assembled depiction of the club head is not explicitly shown in Breier, it would appear that the shelf portion that extends upwardly from the sole of the first component (179) at the rearmost portion would fill in the void at the rearmost end in the second component (184) and in doing such would provide that the shelf portion forms an exposed portion of at least a portion of the crown adjacent the rear of the club head.  Here, the applicant has not disclosed any criticality for the shaping of the shelf such that it forms a part of the skirt and a part of the crown and is thus considered to simply be a change in shape. Thus, the modification of the Galloway feature to include the shelf identified as part of the first component forming a portion of the skirt and a portion of the crown would have been obvious to one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
As to claim 17, Galloway shows a golf club head (40) comprising: a crown (62), a sole (76) opposite the crown (62), a heel end (66), a toe end (68) opposite the heel end (66), a rear end (70), and a skirt (i.e., ribbon sections 68 and 74 together form a skirt) extending between the crown (62) and the sole (76); a metallic first component comprising a striking face, a return portion extending rearward from the striking face, and a sole rear extension extending rearward from the return portion (i.e., major body 50 includes a strike plate, a return portion and a sole extension; col. 6, lines 31-40); a non-metallic second component configured to be secured to the metallic first component to enclose a hollow interior cavity (i.e., minor body 60 includes a non-metal component secured to the main body 50 to enclose a hollow interior cavity; col. 7, lines 11-13 and FIG. 8); wherein the return portion comprises a sole return portion forming a portion of the sole and a crown return portion forming a portion of the crown (i.e., FIGS. 6, 8 and 10 clearly show that the return includes both sole and crown portions); wherein the sole rear extension forms a portion of the sole (i.e., see FIG. 6); wherein the sole rear extension comprises a shelf (i.e., shelf 79; FIG. 6) extending vertically from the sole rear extension to support the non-metallic second component at the rear end; wherein the shelf comprises a profile in relation to the striking face when viewed from a top view, the shelf profile comprising a convex shape.  A review of the bottom view shown in Fig. 2 and the top view shown in Fig. 5 indicates that the shelf, which is formed by element 79, as shown in Fig. 6, and which serves to support second component 60, will provide a convex shape much in the same way as the convex shape of the second component (60) when viewed from a top view; wherein the first component comprises a first component mass, the first component mass comprising 80 percent 
While Galloway appears to show that the shelf identified in this action as element (79) forms a portion of the skirt (i.e., the shelf 79 is part of the portion of the club head between the crown and the sole), Galloway does not explicitly disclose that the shelf of the first component forms…a portion of the crown.  In Breier, Figs. 27A, 27B, 28A and 28B appear to show a rear shelf portion that helps to support a second component (184) at a rearmost portion of the club head.  Though a fully assembled depiction of the club head is not explicitly shown in Breier, it would appear that the shelf portion that extends upwardly from the sole of the first component (179) at the rearmost portion would fill in the void at the rearmost end in the second component (184) and in doing such would provide that the shelf portion forms an exposed portion of at least a portion of the crown adjacent the rear of the club head.  Here, the applicant has not disclosed any criticality for the shaping of the shelf such that it forms a part of the skirt and a part of the crown and is thus considered to simply be a change in shape. Thus, the modification of the Galloway feature to include the shelf identified as part of the first component forming a portion of the skirt and a portion of the crown would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
As to claim 18, the first component (i.e., major body 50) is formed from a stainless steel 
As to claim 19, the sole rear extension comprises a first component perimeter edge extending along the crown return portion, the sole return portion, the sole rear extension, and the shelf; wherein the first component (50) comprises a lip recessed from an outer surface (i.e., ledge section 80) of the first component (50) and extending along the first component perimeter edge; and wherein the second component (60) is configured to be secured to the first component at the lip.  See Figs. 8, 8A and 8B.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Haralason (US PUBS 2006/0058112). 
As to claim 13, although Galloway shows rear and heel weighting members, Galloway does not show wherein the sole rear extension comprises a weight port proximate the skirt; wherein the weight port is configured to receive a removable weight; and wherein the removeable weight comprises a weight mass ranging from 10 grams to 25 grams. Haralason shows it to be old in the art to include a weight port in the sole adjacent the skirt section and to introduce a removable weight (28, 228, 338) within a weight port, with the weight ranging from 4.0 to 40 grams (i.e., see paragraph [0094]). The arrangement of the removable weight in Haralason enables a golfer to customize the swing weight of the club according to a golfer’s preference and to enable the placement of the center of gravity of the club head to be arranged to enhance club head performance (i.e., see paragraphs [0008], [0053], and [0083]).  In view of the patent to Haralason, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by replacing the rear and heel weighting members with a removable weight situated within a weight port in in the sole extension and adjacent the skirt order to enable the golfer to more readily customize the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Takahashi (USPN 8,926,450).  
As to claim 14, Galloway shows weighting members (122, 123) but does not explicitly show wherein the golf club head further comprises a mass pad integrally formed with the sole; and wherein the mass pad comprises a mass ranging from 30 grams to 40 grams.  Takahashi shows it to be old in the art to provide a weight member (132) generally centrally located on the sole portion and including a mass between 36 and 60 grams (i.e., TABLE 1, Figs. 16, 18 and 21).  In Takahashi, the location and mass of the weight member (132) serves to increase the depth of the center of gravity and decrease the height of the location of the center of gravity, thereby enhancing the launch angle of a struck golf ball (i.e., col. 3, lines 21-35; col. 8, lines 39-43; and col. 9, lines 32-42).  In view of the patent to Takahashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by replacing the weighting members (122, 123) with a mass pad integral with the sole, with the mass pad including an appropriate mass, with there being a reasonable expectation of success that the mass pad would help to place the center of gravity in a desirable location so that the performance of the club head is enhanced.  Here, the addition of a mass pad to the sole in Galloway, as taught by Takahashi, would have involved combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 15, Takahashi obviates placing the mass pad (132) offset from the striking face and positioned in a central portion of the sole.  See Figs. 13, 15 and 17 in Takahashi. 
As to claim 16, Galloway, as modified by Takahashi, includes a metallic first component, a non-metallic second component, and a mass pad, exactly as required by the combination of claims 8, 14, 15 and 16.  Thus, Galloway, as modified by Takahashi, is capable of providing a 100 to 200 rpm reduction in golf ball spin compared to a golf club head devoid of the metallic first component, the non-metallic second component, and the mass pad. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (USPN 6,575,845) in view of Breier (US PUBS 2017/0072278) and Haralason (US PUBS 2006/0058112). 
As to claim 20, Galloway, as modified by Breier, has been discussed above.  Although Galloway shows rear and heel weighting members, Galloway does not show wherein the sole rear extension comprises a weight port proximate the skirt; wherein the weight port is configured to receive a removable weight; and wherein the removeable weight comprises a weight mass ranging from 10 grams to 25 grams. Haralason shows it to be old in the art to include a weight port in the sole adjacent the skirt section and to introduce a removable weight (28, 228, 338) within a weight port, with the weight ranging from 4.0 to 40 grams (i.e., see paragraph [0094]). The arrangement of the removable weight in Haralason enables a golfer to customize the swing weight of the club according to a golfer’s preference and to enable the placement of the center of gravity of the club head to be arranged to enhance club head performance (i.e., see paragraphs [0008], [0053], and [0083]).  In view of the patent to Haralason, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Galloway by replacing the rear and heel weighting members with a removable weight situated within a weight port in in the sole extension and adjacent the skirt order to enable the golfer to more readily customize the swing weight of the club head. Here, the modification of Galloway to include a weight port configured to receive a removable weight, as taught by Haralason, would simply have involved a simple substitution of one known KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

        Observations on Nonstatutory Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the USPNs listed herein below conflict, or do not conflict, with the claims of the instant application.
USPNs: 10953294; and 10596427

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez shows a skirt portion with a removable weight insert;
See Figs. 50, 51 in Sargent, showing a mass portion placed in a sole, offset from the face plane;
Fig. 1B in Beach shows a sole with a generally T-shaped configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711